 


114 HR 4397 IH: Rail Safety Act
U.S. House of Representatives
2016-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 4397 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2016 
Mr. Kind introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Administrator of the Federal Emergency Management Agency to provide for caches of emergency response equipment to be used in the event of an accident involving rail tank cars transporting hazardous material, crude oil, or flammable liquids. 
 
 
1.Short titleThis Act may be cited as the Rail Safety Act. 2.Prepositioning of emergency response equipment (a)In generalNot later than 6 months after the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall develop and preposition caches of emergency response equipment to facilitate the rapid deployment of resources needed to reduce damage to life, property, and the environment in the event of an accident involving rail tank cars transporting hazardous material, crude oil, or flammable liquids. 
(b)ContentsThe caches described in subsection (a) may include— (1)firefighting equipment; 
(2)fire suppression agents; and (3)any other safety equipment considered necessary by the Administrator to respond to railroad accidents involving hazardous material, crude oil, or flammable liquids. 
(c)LocationThe caches described in subsection (a) shall be— (1)located along rail routes over which a high volume of high-hazard trains operate; and 
(2)strategically prepositioned along such routes in a manner that lowers the response time of firefighters to— (A)fight fires involving crude oil and other flammable liquids; and 
(B)prevent such fires from spreading. (d)ConsultationIn determining the contents of the caches under subsection (b) and the location of the caches under subsection (c), the Administrator shall consult with the Secretary of Transportation, appropriate State and local governments, railroad carriers, and local first responders. 
(e)Fee collectionThe Administrator may collect fees from railroad carriers, as appropriate, to develop and preposition the caches under subsection (a). (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.   
 
